              Case 1:19-cv-00099-RKE Document 54                Filed 05/04/21      Page 1 of 2



                                                                                J. David Park
                                                                                +1 202.942.5646 Direct
                                                                                David.Park@arnoldporter.com




                                                  May 4, 2021


     FILED VIA CM/ECF

     The Honorable Richard K. Eaton, Judge
     United States Court of International Trade
     One Federal Plaza
     New York, NY 10278

            Re:     Hyundai Steel Company et al. v. United States et al. (19-00099) Slip Opinion
                    21-47

     Dear Judge Eaton:

             On behalf of Hyundai Steel Company (“Hyundai Steel”) and in response to your April
     27, 2021 letter, we have reviewed the opinion issued in the above-referenced case and identify
     herein the previously identified confidential information that should remain confidential. We
     confirm that, in our view, no additional (i.e., non-bracketed) information is confidential and need
     be redacted from the public version.

             The identity of “Company A” double bracketed at footnote 5 is confidential and should
     remain confidential in the public version of the opinion. Hyundai Steel has consistently treated
     the identity of this affiliated supplier as business proprietary information pursuant to the
     Department of Commerce’s (“Commerce”) regulations. See 19 C.F.R. § 351.105(c)(6)
     (designating the names of suppliers as a category of recognized proprietary information in
     Commerce’s proceedings). Moreover, this affiliate continues to supply Hyundai Steel with
     freight services and will continue to be referenced in Commerce’s administrative reviews
     involving Hyundai Steel, in which Hyundai Steel will treat its identity as business proprietary
     information. Therefore, we respectfully submit it is necessary to maintain this information’s
     designation as confidential in the public version of this opinion.

             The metric tonnage figures double bracketed at footnote 16 are also confidential and
     should remain confidential in the public version of the opinion. This information relates to
     specific sales figures that Hyundai Steel has consistently treated as business proprietary pursuant
     to Commerce’s regulations. Moreover, Hyundai Steel has elsewhere in the administrative review
     record publicly referenced these figures as a percentage of its total U.S. sales. Making these
     tonnage figures public would therefore potentially disclose Hyundai Steel’s total U.S. sales
     volume during the period, another piece of information that Hyundai Steel is entitled to treat as
     business proprietary. We respectfully submit it is necessary to maintain this information’s
     designation as confidential in the public version of this opinion.



Arnold & Porter Kaye Scholer LLP
601 Massachusetts Ave., NW | Washington, DC 20001-3743 | www.arnoldporter.com
         Case 1:19-cv-00099-RKE Document 54              Filed 05/04/21     Page 2 of 2




       Regarding the figures referenced in footnote 10 pertaining to information contained in
Commerce’s respondent selection memorandum, we do not take a position on whether this
information is appropriately considered proprietary information. However, we note that
Commerce and U.S. Customs and Border Protection consistently treat such information as
confidential. However, because this proprietary information was obtained and placed on the
administrative record by Commerce, Hyundai Steel believes that this information is the
Government’s information. Therefore, we neither claim nor waive confidential treatment of this
information.

       Hyundai Steel confirms that the remaining double-bracketed information (i.e., the double
bracketed information in footnotes 12, 13, 15, and 17) that has been previously identified as
confidential does not need to remain confidential.

       We appreciate the Court’s attention to this matter, and please let us know if the Court has
any questions or concerns regarding these confidential designations.

                                             Respectfully Submitted,

                                             /s/ J. David Park
                                             J. David Park
                                             Henry D. Almond
                                             Daniel R. Wilson
                                             Leslie C. Bailey
                                             Henry B. Morris
                                             ARNOLD & PORTER KAYE SCHOLER LLP
                                             Counsel to Hyundai Steel Company
                                             Plaintiff




                                                2
